United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Visalia, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1209
Issued: August 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 22, 2013 appellant filed a timely appeal from the November 20, 2012 and
March 8, 2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the appeal.
ISSUES
The issues are: (1) whether appellant established that he was disabled from September 10
to 12, 2012; and (2) whether OWCP abused its discretion by refusing to reopen appellant’s case
for further merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 19, 2011 appellant, then a 60-year-old mail carrier, filed a claim for occupational
disease alleging that her left hip condition was due to entering and exiting from her postal
vehicle over 30 years. She did not stop work.
Appellant was treated by Dr. Thomas E. Daglish, a family practitioner. In an August 26,
2011 report, Dr. Daglish advised that she was seen on March 28, 2001 for complaint of left hip
pain.2 He noted a prior history of an L2-3 herniated disc. Dr. Daglish stated that examination
revealed significant degenerative arthritis of the left hip. When first seen on June 28, 2011
appellant advised him of consultations with two orthopedic specialists, who recommended a total
hip arthroplasty. Dr. Daglish agreed that her only treatment was surgery. He reviewed a
statement of appellant’s work duties and activities and stated: “There is no medical explanation
as to why [appellant’s] work activities would have created degenerative arthritis in one hip and
not the other; other than her claim that she gets in and out of her delivery vehicle on the right
side repetitively. This would not necessarily medically justify why one hip would be involved
and not the other. Certainly, the existence of her degenerative arthritis would be aggravated by
these activities.”
A March 29, 2011 x-ray obtained by Dr. Richard Cluston, a Board-certified radiologist,
found moderate degenerative changes of the left hip, with bony osteophytes of the acetabulum,
both the roof and inferior aspects.
In a September 8, 2011 decision, OWCP denied appellant’s claim. It found that the
medical evidence was not sufficient to establish the causal relationship of her left hip condition
to the repetitive work activities she performed as a mail carrier.
On October 25, 2011 appellant requested reconsideration. In a September 28, 2011 note,
Dr. Daglish described her duties, including pivoting in and out from her motor vehicle 400 times
a day, climbing stairs, delivering packages weighing up to 75 pounds, pushing parcel tubs,
reaching, bending and twisting. He advised that such activities would possibly aggravate
appellant’s hip problem, particularly when performed over a 30-year period.
In a September 12, 2011 note, Dr. Burton L. Redd, a Board-certified orthopedic surgeon,
stated that appellant had osteoarthritis of her left hip. He noted that she worked for 30 years as a
mail carrier, a job that was aggravating her hip and may have contributed to her hip arthritis.
On January 17, 2012 OWCP accepted appellant’s claim for aggravation of localized
unspecified bilateral osteoarthritis of the pelvic region and thigh. Appellant received wage-loss
compensation for intermittent periods of disability.
On September 10, 2012 appellant filed a claim for compensation from September 10 to
12, 2012. She submitted a form note from Dr. Daglish, who listed that she was under his care on
September 10 to 11, 2012 and could return to work on September 12, 2012. The employing
2

Appellant submitted an undated attending physician’s report from Dr. Daglish, who check marked a form box
supporting causal relation. Dr. Daglish listed the repetitive nature of her work activity.

2

establishment noted that appellant was on leave without pay on September 10 and 11, 2012 and
had returned to work as of September 12, 2012.
In response to a request by OWCP for additional medical evidence to support her
disability for work on the dates claimed, appellant submitted a September 10, 2012 treatment
note from Dr. Daglish, who advised that she fell the previous day on a sidewalk when her left hip
gave way, landing on her hip. Dr. Daglish provided findings on physical examination, noting
that she had significant pain with any movement of the left hip but no bruising. He noted
significant limitations of external and internal rotation and flexion. Dr. Daglish diagnosed
primary localized osteoarthritis of the pelvic region and thigh. He advised that appellant was
given medication by injection and was taken off work for the next two days.
On October 26, 2012 appellant advised OWCP that her left hip gave way while she was
delivering mail and she landed on the hip. She sought wage-loss compensation for the two days
she missed work.
In a November 20, 2012 decision, OWCP denied appellant’s claim for wage loss on
September 10 and 11, 2012. It noted that the treatment note from Dr. Daglish identified a new
factor as causing disability when she fell on September 9, 2012. OWCP found that, as the
medical evidence implicated a new work injury, compensation was not payable under the present
claim number.
On November 29, 2012 appellant informed OWCP that she fell at home on a sidewalk,
not while she was at work. She was advised to follow the appeal rights attached to the recent
decision.
On December 10, 2012 appellant requested reconsideration and resubmitted a copy of the
September 10, 2012 treatment note of Dr. Daglish.
In a March 8, 2013 decision, OWCP denied appellant’s reconsideration request. It found
that the evidence submitted was repetitious of that previously of record and considered in the
November 12, 2012 decision.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.3 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.4 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.5 To meet this burden, a claimant must submit rationalized medical evidence from a

3

See Fereidoon Kharabi, 52 ECAB 291 (2001).

4

Id.

5

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

physician, based on a complete factual and medical background, supporting a causal relationship
between the alleged disabling condition and the accepted injury.6
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.7
The general rule regarding consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause that is attributable to the employee’s own intentional conduct.8
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.9 Such injury is compensable whether it is an aggravation of the original injury or
a new and distinct injury.10 With respect to consequential injuries, the Board has stated that,
where an injury is sustained as a consequence of an impairment residual to an employment
injury, the new or second injury, even though nonemployment related, is deemed, because of the
chain of causation, to arise out of and in the course of employment and is compensable.11
ANALYSIS
By decision dated January 17, 2012, OWCP accepted appellant’s claim for an
aggravation of localized unspecified bilateral osteoarthritis of the pelvic region and thigh. With
regard to her claim of disability on September 10 and 11, 2012, the Board finds that the case is
not in posture for decision.
On September 14, 2012 appellant filed a Form CA-7 claim for wage-loss compensation
for September 10 and 11, 2012. She submitted a note from Dr. Daglish, advising that she was
under his care from September 10 to 11, 2012 and that she would be able to return to work on
September 12, 2012. The note did not provide any discussion of the nature of appellant’s
treatment on the listed dates or address how her treatment related to the accepted aggravation of
bilateral osteoarthritis to her pelvic region and thigh.

6

C.S., Docket No. 08-2218 (issued August 7, 2009); Leslie C. Moore, 52 ECAB 132 (2000).

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

8

Albert F. Ranieri, 55 ECAB 598, 602 (2004).

9

Carlos A. Marrero, 50 ECAB 117, 119-120 (1998); A. Larson, The Law of Workers’ Compensation
§ 10.01(2005).
10

S.M., 58 ECAB 166 (2006); citing A. Larson, The Law of Workers’ Compensation § 10.01 (2004).

11

Kathy A. Kelley, 55 ECAB 206, 210 (2004); Howard S. Wiley, 7 ECAB 126, 127 (1954).

4

In a September 10, 2012 progress note, however, Dr. Daglish reported a history that
appellant: “Fell yesterday walking on [sidewalk] and left hip gave out and landed on hip. Had
gradually increasing pain. Awoke several times during night until 2 a.m. and could not get back
to work. No bruising. No reason for falling other than hip giving out.” He noted that she had
pain with any movement of her left hip, limitation of external rotation and ‘no’ 20 degrees of
internal rotation and flexion of the left hip was limited to 25 degrees. Dr. Daglish provided an
injection, noting “I will take her off work the next [two] days.”
With respect to consequential injuries, the Board has stated that, where the primary injury
is shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment unless it is the result of an
independent intervening cause.12 The basic rule is that a subsequent injury, whether an
aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of the accepted primary injury.13
As noted, appellant’s claim was accepted by OWCP for an aggravation of bilateral
osteoarthritis of her pelvic and thigh region. She fell on September 9, 2012. The reports of
Dr. Daglish reflect that he treated appellant on September 10, 2012 and advised that he held her
off work for two days following an injection to the left hip and that she could return to work on
September 12, 2012.
Disability caused by the injury of a fall attributable to appellant’s accepted bilateral
condition, could be compensable under her accepted claim regardless of whether it occurred at
work or at home. In Howard S. Wiley, the Board denied compensation for an alleged
consequential injury that occurred at the employee’s home on the grounds that he did not provide
evidence that it was the disability residual to the accepted injury which caused him to slip while
leaving home. The latter accident was completely independent of the earlier work-related
injury.14 Unlike Wiley, appellant attributed her disability on September 10 and 11, 2012 to a fall
on September 9, 2011 that was a consequence of residuals due to her accepted bilateral
condition. She provided medical evidence that it was her accepted condition that caused her to
fall to the sidewalk.
OWCP denied appellant’s claim on the grounds that she alleged a new injury. It did not
address the consequential aspect of her claim. The case will be remanded for further
adjudication of appellant’s claim of consequential injury. Following such further development
of the medical evidence as OWCP deems necessary, it should issue a merit decision on her claim
for compensation.15

12

Charles W. Downey, 54 ECAB 421 (2003).

13

See S.M., supra note 10.

14

Howard S. Wiley, supra note 11.

15

Given the Board’s disposition of issue one, issue two is moot.

5

CONCLUSION
The Board finds this case is not in posture for decision as to appellant’s entitlement to
compensation for September 10 and 11, 2012.
ORDER
IT IS HEREBY ORDERED THAT the March 8, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for proceedings
consistent with this decision of the Board.
Issued: August 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

